                    Case 1:21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Page 1 of 6

Pro Se 5(Rev. 12/16) Complaint for a Civil Case Alleging Negligence



                                        United States District
                                                                                                          U.^DIb,R/cTC0URTE.DNY.
                                                                                                          A MAH 3 2021 ★
                                                                          for the                          i

     21-cv-2930                                            Eastern District of New York

     CHEN, J.                                                         Eastern Division
                                                                                                         BROOKLYN OFFICE
     MANN. M.J.
                                                                                    Case No.   1:2014 cv 10408

                          Maketa S Jolly                                                       (to befilled in by the Clerk's Office)

                              Plaintiffis)
(Write thefull name ofeach plaintiffwho isfiling this complaint. If
the names ofall the plaintiffs cannotJit in the space above, please                 Jury Trial: (check one) ^ Yes □ No
write "see attached" in the space and attach an additional page
with thefull list ofnames.)
                                  •V-




                                                                                                          © 1D W
                        Excelsior College
                                                                                                n
                            Defendant(s)                                                                  MAY 1 3 2021
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached"in the space and attach an additional page
with thefull list ofnames.)                                                                      PRO SE OFFICE

                        COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                  (28 U.S.C. § 1332; Diversity of Citizenship)


1.        The Parties to This Complaint
          A.         The PIaintifl(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                    Maketa S.Jolly
                                Street Address                          42 Kingston Terrace
                                City and County                         Aston Delaware County,
                                State and Zip Code                      PA 19014

                                Telephone Number                        610-334-4375

                                E-mail Address                          mioIly(2Jiollyeducationconsu!tant.com


          B.         The Defendant(s)

                     Proyide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
Case 1:21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Page 2 of 6
Case 1:21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Page 3 of 6
Case 1:21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Page 4 of 6
Case 1:21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Page 5 of 6
21-cv-00621-DNH-TWD Document 1 Filed 05/13/21 Pag
